Citation Nr: 1505692	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable disability rating for squamous cell carcinoma of the right vocal cord.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of carcinoma of the larynx, hypothyroidism.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of carcinoma of the larynx, hoarseness.

4.  Entitlement to a compensable initial rating for bilateral hearing loss.

5.  Entitlement to a compensable initial rating for tympanic membrane rupture of the left ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2012 and July 2012 by the Department of Veterans Affairs (VA) Office (RO) in Buffalo, New York.

The issue of entitlement to a compensable initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's squamous cell carcinoma of the right vocal cord has not reoccurred and has not required therapeutic procedures since his endoscopic surgery and radiation therapy completed in the summer of 2002.

2.  The Veteran's residuals of carcinoma of the larynx, hypothyroidism, have not been manifested by constipation, or mental sluggishness.

3.  The Veteran's residuals of carcinoma of the larynx includes adverse symptomatology that equates to hoarseness, dry mouth and throat, excessive thirst, coughing, and difficulty swallowing, but not with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

4.  The Veteran's tympanic membrane rupture of the left ear is assigned a noncompensable disability rating, which is the maximum schedular rating authorized under Diagnostic Code 6211.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for squamous cell carcinoma of the right vocal cord have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6819 (2014).

2.  The criteria for a disability rating in excess of 10 percent for carcinoma of the larynx, hypothyroidism, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2014).

3.  The criteria for a disability rating in excess of 10 percent for carcinoma of the larynx, hoarseness, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6516 (2014).

4.  The criteria for a compensable initial rating for tympanic membrane rupture of the left ear have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6211 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in July 2010 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected tympanic membrane rupture of the left ear arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in July 2010, June 2011 and May 2012, reflecting sufficient details to determine the current severity of the Veteran's service-connected disabilities, including information concerning the functional aspects of the disabilities.  Consequently, the Board concludes that these examinations are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  See id; Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Residuals of Carcinoma of the Larynx

The Veteran underwent a VA examination in July 2010.  He presented with a history of squamous cell carcinoma of the right vocal fold treated by endoscopic excision and radiation therapy in 2002 with residual chronic laryngitis and dysphonia, dry mouth and pharynx, and post radiation hypothyroidism.  The Veteran was most bothered by dry mouth and throat.  He experienced a need to drink water frequently and drank 5 to 6 quarts per day.  This was associated with, or contributed to, hyponatremia and he now took salt tablets.  The dry mouth and throat often were associated with painful swallowing from lack of saliva.  He had neurogenic bladder and was seeing a nephrologist for hyponatremia.  He denied coughing while awake but his wife reported recurrent coughing during sleep.  He reported experiencing dysphagia for solid food but not liquids, regurgitation of undigested food, gastroesophageal reflux disease for which he took Protomix.  He only infrequently experienced heartburn, indigestion or other reflux.  He also reported chronic dysphonia/hoarseness.  His voice was weak and he was unable to shout.  His voice faded during prolonged conversations.  He denied wheezing, stridor, globus sensation, hemoptysis, other choking, frequent throat clearing, vocal pain or vocal abuse/strain.

On physical examination, cranial and neck structure were unremarkable without adenopathy or mass.  Mucus membrane of oral cavity and oropharynx had slight moistness but without significant saliva being present.  Otherwise, the oral cavity, oral pharynx, hypopharynx and larynx were grossly normal, but with slightly thicker left vocal fold than right and dry mucosa.  Structures of the nasal pharynx, oral pharynx, hypopharynx, and larynx were normal.  The base of tongue, valleculae, epiglottis, false vocal cords, arytenoids, vocal folds appeared normal and vocal folds mobility was normal except for greater bulk in left vocal fold than in the right.  The assessments were laryngeal carcinoma, laryngitis sicca post radiation, and oral and pharyngeal sicca, post radiation.

In private treatment reports dated in June and July 2010, the Veteran complained of increased thirst and that as a result, he consumed an excessive amount of water per day.  He reported no sore throat but difficulty swallowing and a history of hypothyroidism.  It was noted that the reason for the Veteran's hyponatremia was due to his excessive amount of fluid intake, therefore is predominantly due to polydipsia.

In a September 2010 private evaluation report, the Veteran reported insatiable thirst and lack of saliva.  Review of system was notable for some fatigue.

The Veteran underwent a VA thyroid and parathyroid conditions examination in May 2012.  The examiner indicated that the claims file was reviewed.  It was noted that the Veteran was diagnosed with squamous cell carcinoma of the right vocal cord in 2002 and underwent 36 radiation treatments and developed post-radiation hypothyroidism as a result, first diagnosed in February 2004.  Since that time, he has been taking hormone replacement therapy with Levothyroxine on a daily basis.  In this regard, the examiner noted that continuous medication was required for control of the thyroid condition.  It was noted that the Veteran had a history of hyponatremia attributable to the hypothyroid condition.  He had to decrease fluid intake and required blood draws every 1 to 2 weeks for monitoring.  He has been hospitalized in 2008 and 2009 for severe and symptomatic hyponatremia.  He felt his mouth was always dry.  The examiner noted that the Veteran currently had post-radiation hypothyroidism, dysphonia, and dysphagia as residuals of neoplasm.

October 2010 VA treatment reports reflect that the Veteran continued to experience persistent hoarseness of the voice and increased difficulty swallowing.


Squamous Cell Carcinoma of the Right Vocal Cord

VA examination reports dated in September 2008 and July 2010 reflect the Veteran's history of squamous cell carcinoma of the right vocal cord diagnosed in 2002.  He had endoscopic excision of the nodes and underwent 36 radiation treatments in the summer of 2002.  He has been in remission since that time; however, he has residual chronic laryngitis and dysphonia, dry mouth and pharynx, and post radiation hypothyroidism.

The Veteran's carcinoma of the larynx is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6819, which governs malignant neoplasms of any specified part of the respiratory system.  Under Diagnostic Code 6819, a 100 percent rating continues beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.

Here, a review of the medical evidence of record does not show that the Veteran's squamous cell carcinoma of the right vocal cord has reoccurred since 2002.  Moreover, the record does not show that therapeutic procedures for the Veteran's laryngeal cancer have restarted since his radiation therapy completed in the summer of 2002.  Therefore, the Board finds that the claim for a compensable disability rating for squamous cell carcinoma of the right vocal cord must be denied under 38 C.F.R. § 4.97, Diagnostic Code 6819.

As noted above, a Note to Diagnostic Code 6819 specifies that, if there has been no local recurrence or metastasis, VA is to rate the Veteran's laryngeal cancer based on its residuals.  38 C.F.R. § 4.97.  Accordingly, he is currently evaluated based on salivary glands impairment, hoarseness, and hypothyroidism as residuals of squamous cell carcinoma of the right vocal cord.  The Veteran is only appealing his claims for increased ratings for hypothyroidism and hoarseness associated with squamous cell carcinoma of the right vocal cord.

Hypothyroidism

Hypothyroidism is rated under 38 C.F.R. § 4.119, Diagnostic Code 7903.  Under Diagnostic Code 7903, a 10 percent rating is assigned for hypothyroidism with fatigability, or; continuous medication required for control.  A 30 percent rating is assigned for fatigability and mental sluggishness.  A 60 percent rating is assigned for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is assigned for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. 38 C.F.R. § 4.119

VA treatment records from June 2009 to October 2012 only show his complaints of excessive thirst and excessive amount of fluid intake, as well as hoarseness of the voice and difficulty swallowing.  The September 2010 private evaluation report stated that review of system was notable for some fatigue.  The May 2012 VA examination report noted that continuous medication was required for control of the Veteran's thyroid condition.

However, these treatment records simply do not show that he has experienced constipation or mental sluggishness as a result of his hypothyroidism to warrant a greater 30 percent rating.  The May 2012 VA examination report specifically indicates that the Veteran does not symptoms of constipation, mental sluggishness, mental disturbance, muscular weakness, weight gain, sleepiness, cold intolerance, or bradycardia that are attributable to a hypothyroid condition.  Thus, he has not experienced the succession of symptoms required for a higher rating.  Thus, the Board must find that the preponderance of the evidence is against a disability rating greater than 10 percent for hypothyroidism.

Hoarseness

Diagnostic Code 6516 provides a 10 percent rating for chronic laryngitis when there is hoarseness with inflammation of cords or mucous membrane.  A 30 percent rating is provided for chronic laryngitis with hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97.

VA treatment records document the Veteran's periodic complaints and treatment for hoarseness, dry mouth and throat, excessive thirst, coughing, as well as difficulty swallowing.  During the July 2010 VA examination, on physical examination, the oral cavity, oral pharynx, hypopharynx and larynx were grossly normal, but with slightly thicker left vocal fold than right and dry mucosa.  Structures of the nasal pharynx, oral pharynx, hypopharynx, and larynx were normal.  The base of tongue, valleculae, epiglottis, false vocal cords, arytenoids, and vocal folds appeared normal and vocal folds mobility was normal except for greater bulk in left vocal fold than in the right.  

The Board finds that a disability rating in excess of 10 percent for hoarseness under Diagnostic Code 6516 is not warranted because the record on appeal, including the July 2010 VA examination, is negative for objective evidence of thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.

Tympanic Membrane Rupture of the Left Ear

The Veteran's tympanic membrane rupture of the left ear is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6211.  Under Diagnostic Code 6211, perforation of the tympanic membrane warrants a noncompensable rating.  Therefore, a compensable rating is not available for tympanic membrane perforation under Diagnostic Code 6211.

An October 2009 VA primary care note reflects that on clinical examination, the Veteran's ear canals were within normal limits, with cerumen in the auditory canals; no discharge, inflammation, redness, swelling or tenderness were noted.  Tympanic membranes were translucent, with good landmarks, bilaterally.  

During the July 2010 VA examination, on physical examination, both tympanic membranes had small scars but were intact, mobile, and without inflammation or effusion.  Otherwise, the external ears, canals, tympanic membranes, tympanums and mastoid were normal.

In June 2011, the Veteran was provided a VA ear disease examination.  The examiner indicated that the claims file was reviewed.  The Veteran reported that both ears felt plugged intermittently, especially when he flies.  He had difficulty equalizing the pressure in his left ear for quite a while after flying.  He has not had any recent treatment of the ears.  He had difficulty with balance due to hyponatremia but dot due to an ear problem.  He has ear pain in the left ear when he flies and it will not clear.  He has not had any recent ear discharge.  He does not have pruritis.  On physical examination, the external auricle was normal and no deformities were noted.  The internal canal was normal.  The tympanic membrane on the right was normal.  The left tympanic membrane was moderately retracted superiorly.  No acute perforation or aural polyps were noted.  The mastoids were normal.  

During a June 2011 VA audiology examination, otoscopy revealed clear canals, bilaterally, tympanometry yielded a normal middle ear function in the right ear and hyper-flaccid middle ear system in the left ear.  

The Veteran may only receive a higher rating under a different diagnostic code for diseases of the left ear.  Although the medical evidence of record shows that the Veteran's tympanic membrane rupture of the left ear has been accompanied by hearing impairment and tinnitus, he is currently receiving separate ratings for bilateral hearing loss and tinnitus.  Based on a review of the evidence, there is no other diagnostic code that might be the basis for a compensable rating.  38 C.F.R. § 4.87, Diagnostic Codes 6202, 6207, 6208, 6209, 6210 (2014).  There is no evidence of otosclerosis, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa.  Therefore, those diagnostic codes cannot be applied, and the Veteran's tympanic membrane rupture of the left ear must continue to be rated as noncompensable under Diagnostic Code 6211.  Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Extraschedular and Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's squamous cell carcinoma of the right vocal cord has been in remission since 2002 and therefore, is rated based on residual conditions.  38 C.F.R. § 4.97, Diagnostic Code 6819.  Residual symptomatology includes hoarseness, dry mouth and throat, excessive thirst, coughing and difficulty swallowing.  Based on these symptomatology, separate ratings are currently assigned for salivary glands impairment (Diagnostic Code 8209), hoarseness (Diagnostic Code 6516), and post-radiation hypothyroidism (Diagnostic Code 7903).  The Veteran's tympanic membrane rupture of the left ear is evaluated by the rating criteria under 38 C.F.R. § 4.87, Diagnostic Code 6211, which specifically contemplate perforation of the tympanic membrane but assign only a noncompensable rating.  Separate evaluations are currently assigned for bilateral hearing loss and tinnitus.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from these disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disabilities at issue render him unable to secure and follow substantially gainful employment.  The Board acknowledges that during the May 2012 VA examination, the Veteran stated that he did not have the ability or energy to perform his previous job as an urban planner.  He retired in 2002 at the time of his cancer diagnosis.  However, the VA examiner noted that the Veteran was also C-5 quadriplegic in a wheelchair due to a post-service accident.  These findings do not demonstrate that the Veteran's service-connected disabilities alone, regardless of his age or nonservice-connected disabilities, prevent him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning increased ratings for the entire rating periods under appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 510.


ORDER

Entitlement to a compensable disability rating for squamous cell carcinoma of the right vocal cord is denied.

Entitlement to a disability rating in excess of 10 percent for residuals of carcinoma of the larynx, hypothyroidism, is denied.

Entitlement to a disability rating in excess of 10 percent for residuals of carcinoma of the larynx, hoarseness, is denied.

Entitlement to a compensable initial rating for tympanic membrane rupture of the left ear is denied.


REMAND

Most recently, the Veteran was provided a VA audiology examination in January 2012.  However, the January 2012 audiology testing does not indicate whether the Maryland CNC word list was used.  The United States Court of Appeals for Veterans Claims (the Court) has given specific guidance to VA in this situation.  If it is not clear from the examination report whether the Maryland CNC word list was used, the answer to this question cannot otherwise be determined, and the report is relevant to the disposition of the claim, the report must be returned for clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2013) (citing 38 C.F.R. §§ 4.2, 19.9(a)).  Consequently, a remand is required to determine whether the audiologist who conducted the January 2012 testing used the Maryland CNC word list to obtain the speech recognition scores.

The Board also notes that the January 2012 VA audiology examination was conducted almost 3 years ago.  To ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss, the Veteran should be provided a more contemporaneous VA audiological examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records, dated from October 2012 to the present, from the VA Upstate New York Healthcare System (HCS) in Buffalo, New York and all associated outpatient clinics.  All records and/or responses received should be associated with the claims file.

2.  Send a request to the VA examiner that conducted the January 2012 audiology testing and request that the examiner specify whether the speech recognition testing was completed using the Maryland CNC word list.

3.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished including speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal taking into consideration any newly acquired evidence.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


